           Case 1:21-cv-10224-RGS Document 7 Filed 04/01/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

John T. Higgins

                Plaintiff

      v.                                               Civil Action No. 1:21-10224-RGS

Rigano’s Towing et al

                Defendants


                                 ORDER OF DISMISSAL


STEARNS, D.J.

      In accordance with the court’s Order [dkt # 6] issued on April 1, 2021, it is

   ORDERED that the above-entitled action be, and hereby is, dismissed with

   prejudice.



                                                              By the court,

                                                              /s/ Arnold Pacho
      Date: April 1, 2021                                     Deputy Clerk
